DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 08/17/2021 is acknowledged.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claims 4-7 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 4-7 and 9 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(b).
Regarding claim 8, the phrase “predefined” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(c).
Regarding claim 8, the phrase “cell type” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(b).
Claim 8 recites the limitation “the analysis program” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard WO 2016/161174.
Regarding claim 1, Blanchard discloses an incubator for the monitored growth of cell cultures comprising an incubator chamber (internal chamber 101) for accepting at least one cell culture vessel (cell culture vessel 102, P1, P2, P3, P4, P5, and P6), which contains a cell culture growing therein, wherein the incubator chamber comprises chamber walls as shown in at least Figs. 1 and 2A , at least one chamber door [100 and 103] and at least one chamber opening as discussed on at least page 18, line 24-32, which is closable by the at least one incubator door and through which the cell culture vessels  can be placed in the inside or removed from the inside of the incubator chamber, a sensing device (e.g., N2, O2, CO2, pH, temperature,  humidity and light) for the measurement of at least one chamber parameter as discussed on at least page 27, lines 3-31, which characterizes the physical state of the incubator chamber, in form of at least one first measurement value, at least one measurement device (e.g., CMOS camera or pH sensor) for the measurement of at least one growth parameter as discussed on at least page 21, line 22-page 22, line 30 and page 27, lines 3-31, which characterizes the growth of the cells of this cell culture, in form of at least one second measurement value, a data storage device (database) as discussed on at least page 31, lines 15-23 and page 32, lines 4-32 and a data processing device (monitoring system/computer), which is configured to acquire and collect the at least one first measurement value together with the at least one second measurement value in form of cell monitoring data as discussed on at least page 27, lines 3-31 and page 30, lines 1-25, which is configured to store the cell monitoring data in the data storage device for providing the stored cell monitoring data as reference data for the estimation of the development of cell cultures growing in the incubator in the future (In some embodiments, the computer controls imaging of cell cultures, picking of cells, weeding of cells (e.g., removal of cell clumps), monitoring of cell culture conditions, adjustment of cell culture conditions, tracking of cell culture vessel movement within the incubator, and/or scheduling of any of the foregoing processes; page 32, lines 26-32).
Regarding claim 2, Blanchard discloses that the sensing device  is configured to record the opening and/or closing of the incubator door as a chamber parameter in form of the at least one first measurement value as discussed on at least page 18, line 31-page 19, line 3.
Regarding claim 3, Blanchard discloses the data processing device (monitoring system/computer) of the incubator controls the execution of the measurement of at least one second measurement value (In some embodiments, the computer controls imaging of cell cultures, picking of cells, weeding of cells (e.g., removal of cell clumps), monitoring of cell culture conditions, adjustment of cell culture conditions, tracking of cell culture vessel movement within the incubator, and/or scheduling of any of the foregoing processes; page 32, lines 26-32) also see page 27, lines 3-31 and page 30, lines 1-25.
Regarding claim 8, Blanchard discloses which the analysis program provides the triggering of the measurement of cell monitoring data due to a fulfilled condition, which can be selected from the group of following conditions (In some embodiments, the computer controls imaging of cell cultures, picking of cells, weeding of cells (e.g., removal of cell clumps), monitoring of cell culture conditions, adjustment of cell culture conditions, tracking of cell culture vessel movement within the incubator, and/or scheduling of any of the foregoing processes; page 32, lines 26-32).
The device disclosed by Blanchard is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Blanchard is capable of providing the operating conditions (triggering of the measurement of cell monitoring data due to a fulfilled condition at least one previously measured second measurement value deviates from at least one
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/LYDIA EDWARDS/Examiner, Art Unit 1796